THE THIRTEENTH COURT OF APPEALS

                                    13-14-00075-CR


                                 Adam Wayne Walker
                                          v.
                                  The State of Texas


                                   On Appeal from the
                    36th District Court of San Patricio County, Texas
                             Trial Cause No. S-13-3014-CR


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

February 20, 2014